                                                             Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 1 of 32




                                      1          SHAUN SETAREH, Bar No. 204514
                                                 shaun@setarehlaw.com
                                      2          WILLIAM PAO, Bar No. 219846
                                                 william@setarehlaw.com
                                      3          ALEXANDRA MCINTOSH, Bar No. 320904
                                                 alex@setarehlaw.com
                                      4          SETAREH LAW GROUP
                                                 315 S. Beverly Dr., Suite 315
                                      5          Beverly Hills, CA 90212
                                                 Telephone: 310.888-7771
                                      6          Facsimile: 310.888-0109

                                      7          Attorneys for Plaintiff
                                                 THEODORE A. EMETOH
                                      8
                                                 KEITH A. JACOBY, Bar No. 150233
                                      9          kjacoby@littler.com
                                                 LITTLER MENDELSON, P.C.
                                 10              2049 Century Park East, 5th Floor
                                                 Los Angeles, CA 90067.3107
                                 11              Telephone: 310.553-0308
                                                 Facsimile: 310.553-5583
                                 12
                                                 SOPHIA BEHNIA, Bar No. 289318
                                 13              sbehnia@littler.com
                                                 LITTLER MENDELSON, P.C.
                                 14              333 Bush Street, 34th Floor
                                                 San Francisco, CA 94104
                                 15              Telephone: 415.433-1940
                                                 Facsimile: 415.399-8490
                                 16
                                                 Additional counsel on next page
                                 17
                                 18                                              UNITED STATES DISTRICT COURT

                                 19                                             NORTHERN DISTRICT OF CALIFORNIA

                                 20
                                                 THEODORE A. EMETOH, on behalf of                 Case No. 4:17-CV-07272-YGR
                                 21              himself, all others similarly situated,
                                                                                                  CLASS ACTION
                                 22                                Plaintiff,
                                                                                                  FIRST AMENDED JOINT
                                 23                     v.                                        STIPULATION OF SETTLEMENT
                                                                                                  AND RELEASE
                                 24              FEDEX FREIGHT, INC. an Arkansas
                                                 corporation; and DOES 1 through 50, inclusive,
                                 25
                                                                   Defendant.
                                 26
                                 27

                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                                      CASE NO.: 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                           Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 2 of 32




                                      1          LINDA NGUYEN BOLLINGER, Bar No. 289515
                                                 lbollinger@littler.com
                                      2          LITTLER MENDELSON, P.C.
                                                 50 West San Fernando Street, 7th Floor
                                      3          San Jose, CA 95113
                                                 Telephone: 408.998-4150
                                      4          Facsimile: 408.288-5686

                                      5          SANDRA C. ISOM, Bar No. 157374
                                                 scisom@fedex.com
                                      6          FEDEX FREIGHT, INC.
                                                 1715 Aaron Brenner Drive, Ste. 600
                                      7          Memphis, TN 38120
                                                 Telephone: 901.434-8526
                                      8          Facsimile: 901.468-1726

                                      9          Attorneys for Defendant
                                                 FEDEX FREIGHT, INC.
                                 10
                                 11
                                 12

                                 13
                                 14
                                 15
                                 16

                                 17
                                 18
                                 19

                                 20
                                 21
                                 22

                                 23
                                 24
                                 25

                                 26
                                 27

                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                 CASE NO.: 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                               Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 3 of 32




                                      1                 This Joint Stipulation of Settlement and Release (“Agreement”) is made and entered into

                                      2          between Plaintiff Theodore A. Emetoh (“Plaintiff” or “Class Representative”), individually and on

                                      3          behalf of all others similarly situated, including current and former alleged aggrieved employees,

                                      4          (“Class Members”) and Defendant FedEx Freight, Inc. (“Defendant” or “FedEx”) (collectively, the

                                      5          “Parties”).

                                      6
                                                 1.     DEFINITIONS.
                                                        The following terms, when used in this Agreement, have the following meanings:
                                      7
                                                        1.1     “Action” means the above stated action Theodore A. Emetoh v. FedEx Freight, Inc.,
                                      8
                                                 Case No. 4:17-CV-07272-YGR, currently pending in United States District Court for the Northern
                                      9
                                                 District of California.
                                 10
                                                        1.2     “Agreement” means this Joint Stipulation of Settlement and Release, which includes
                                 11
                                                 the PAGA Settlement, except where noted.
                                 12
                                                        1.3     “Claim Amount” means an individual Class Member’s potential allocation of the Net
                                 13
                                                 Settlement Amount, as defined in Section 1.22.
                                 14
                                                        1.4     “Class” or “Class Member(s)” means all persons who have worked for Defendant as
                                 15
                                                 non-exempt, hourly-paid Road Drivers, City Drivers, or Driver Apprentices in California at any time
                                 16
                                                 during the Class Period. There are approximately 3,020 Class Members.
                                 17
                                                        1.5     “Class Counsel” means Shaun Setareh, William Pao, and Alexandra McIntosh of the
                                 18              Setareh Law Group.
                                 19                     1.6     “Class Period” means from November 14, 2013 through the date of Preliminary
                                 20              Approval, except that for Road Drivers, the settlement class period for all but the cell phone
                                 21              reimbursement claim begins on January 1, 2016.
                                 22                     1.7     “Class Representative” is Plaintiff Theodore A. Emetoh.
                                 23                     1.8     “Class Representative’s Released Claims” means any and all claims, obligations,

                                 24              demands, actions, rights, causes of action, and liabilities, against the Released Parties (as defined in

                                 25              Section 1.35), of whatever kind and nature, character, and description, whether in law or equity,

                                 26              whether sounding in tort, contract, federal, state and/or local law, statute, ordinance, regulation,

                                 27              common law, or other source of law, whether known or unknown, and whether anticipated or

                                 28              unanticipated, including unknown claims covered by California Civil Code § 1542, as quoted in
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                                         CASE NO.: 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                              Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 4 of 32




                                                                                                                                                           Commented [A1]: This was changed because text was
                                      1          Section 1.34, by the Class Representative, arising from the beginning of time to the date of signing of   changed and moved.
                                                                                                                                                           Deleted: 6
                                      2          this Agreement, for any type of relief that can be released as a matter of law, including, without        Deleted: .12.1

                                      3          limitation, claims for wages, damages, unpaid costs, penalties (including civil and waiting time

                                      4          penalties), liquidated damages, punitive damages, interest, attorneys’ fees, litigation costs, and

                                      5          restitution or equitable relief. The Class Representative’s Released Claims exclude his claims pending

                                      6          in Theodore Emetoh, an individual v. FedEx Freight, Inc., an Arkansas corporation; and DOES 1

                                      7          through 50, inclusive, pending in the United States District Court for the Northern District of

                                      8          California, Case No. 3:18-cv-02898-CRB, claims for workers’ compensation or unemployment

                                      9          insurance benefits, or any claims which cannot be released as a matter of law (the “Excluded Claims”).

                                 10                     1.9      “Complaint” means the Second Amended Class Action Complaint filed with this Court

                                 11              by Plaintiff on August 16, 2018 attached hereto as Exhibit A, and incorporated herein by reference.

                                 12                     1.10 “Court” means the United States District Court for the Northern District of California.
                                 13                     1.11 “Data” are the Class Members’ dates of employment and number of Workweeks as a
                                                 Class Member during the Class Period, as determined by Defendant’s business records.
                                 14
                                                        1.12 “Data Dispute” is a Class Member’s challenge to their dates of employment or number
                                 15
                                                 of Workweeks set forth in the Data Dispute Form in their Notice Packet.
                                 16
                                                        1.13 “Data Dispute Deadline” shall mean forty-five (45) calendar days from the initial
                                 17
                                                 mailing of the Notice Packet. This is also the deadline for exclusions and objections to the Agreement.
                                 18
                                                        1.14 “Data Dispute Form” shall mean the document substantially in the form attached hereto
                                 19
                                                 as Exhibit B.
                                 20
                                                        1.15 “Defendant” shall mean FedEx Freight, Inc.
                                 21
                                                        1.16 “Defendant’s Counsel” means Keith A. Jacoby, Sophia Behnia, and Linda N. Bollinger
                                 22
                                                 of Littler Mendelson, P.C., and Sandra C. Isom of FedEx Freight, Inc.
                                 23                     1.17 “Enhancement Payment” means the amount approved by the Court to be paid to the
                                 24              Class Representative, not to exceed $7,500.00, in addition to his Claim Amount as a Qualified
                                 25              Claimant, in recognition of his efforts in coming forward as a Class Representative. The Enhancement
                                 26              Payment shall be considered non-wages for which an appropriate IRS Form 1099 will be issued to the
                                 27              Class Representative.
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        4.                      CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                              Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 5 of 32




                                      1                 1.18 “Final Approval Date” means the latest of the following dates: (i) if no Class Member
                                      2          intervenes or files an objection to the Agreement on or prior to the Court entering an order granting

                                      3          final approval of the Agreement, then the day after the Final Judgment becomes final (meaning the

                                      4          expiration of the deadline to seek any type of appellate review); (ii) if there is an objection to the

                                      5          Agreement by a Class Member, or a Class Member intervenes, on or prior to the date the Court enters
                                                 an order granting final approval of the Agreement, then on the date of final resolution of that objection
                                      6
                                                 or the exhaustion of any appellate rights of that objector or any intervener, resulting in final judicial
                                      7
                                                 approval of the Agreement, and entry of a non-reviewable judgment; or (iii) if an appeal, review or
                                      8
                                                 writ is sought from the judgment, the day after the judgment is affirmed or the appeal, review or writ
                                      9
                                                 is dismissed or denied, and the judgment is no longer subject to further judicial review.
                                 10
                                                        1.19 “Final Approval and Fairness Hearing” means the hearing set by the Court to (a) review
                                 11
                                                 the Agreement and determine whether the Court should give final approval, (b) consider any timely
                                 12
                                                 objections made pursuant to Section 6.5.7 of this Agreement, and all responses by the Parties, (c)
                                 13
                                                 consider the request for attorneys’ fees and expenses submitted by Class Counsel, (d) consider the
                                 14
                                                 Settlement Administrator’s Settlement Administration Costs, and (e) consider the Class
                                 15              Representative’s application for an Enhancement Payment.
                                 16                     1.20 “Final Judgment” shall mean the order granting final approval of the Agreement and
                                 17              final judgment entered by the Court. The Final Judgment shall constitute a final judgment of the PAGA
                                 18              Settlement for purpose of enforcing the rule announced in Arias v. Superior Court of San Joaquin
                                 19              County (Dairy), 46 Cal.4th 969 (2009).
                                 20                     1.21 “Gross Settlement Amount” is the sum of Three Million Two Hundred and Fifty
                                 21              Thousand U.S. Dollars ($3,250,000.00), which represents the total amount payable to the Settlement

                                 22              Administrator to be held in trust in the Qualified Settlement Fund for this Agreement by Defendant,

                                 23              and includes without limitation the Settlement Administration Costs, attorneys’ fees, litigation costs,
                                                 the Class Representative Enhancement Payment, and the PAGA Payment. The Gross Settlement
                                 24
                                                 Amount is exclusive of the employer’s share of payroll taxes.
                                 25
                                                        1.22 “Net Settlement Amount” is the remaining portion of the Gross Settlement Amount
                                 26
                                                 available for distribution to Qualified Claimants after deduction of Court approved attorneys’ fees and
                                 27

                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        5.                       CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                             Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 6 of 32




                                      1          litigation costs, Settlement Administration Costs, the Enhancement Payment to the Class

                                      2          Representative, and the State of California’s portion of the PAGA Payment.

                                      3                 1.23 “Notice of Settlement” means the document substantially in the form attached hereto
                                      4          as Exhibit C.

                                      5                 1.24 “Notice Packet” means the Notice of Settlement and Data Dispute Form.

                                      6
                                                        1.25 “PAGA Payment” means One Hundred and Twelve Thousand Five Hundred U.S.
                                                 Dollars ($112,500.00) of the Gross Settlement Amount to be allocated to claims under the Private
                                      7
                                                 Attorneys General Act of 2004, which includes Eighty Four Thousand Three Hundred Seventy Five
                                      8
                                                 U.S. Dollars ($84,375.00) being awarded to the State of California, subject to Court approval, and
                                      9
                                                 Twenty Eight Thousand One Hundred Twenty Five U.S. Dollars ($28,125.00) being awarded to
                                 10
                                                 Qualified Claimants, divided pro-rata based upon the Qualified Claimants’ number of Workweeks
                                 11
                                                 during the PAGA Period of November 9, 2016 through the date of Preliminary Approval, by including
                                 12
                                                 that sum in the Net Settlement Amount, subject to Court approval. The Parties acknowledge and agree
                                 13
                                                 that for purposes of PAGA and the Final Judgment, all Class Members were allegedly aggrieved in
                                 14
                                                 the same manner pursuant to Cal. Lab. Code 2698 et seq. in that each Class Member allegedly suffered
                                 15              at least one violation for which PAGA provides an available remedy. In light of the binding nature of
                                 16              a PAGA judgment on non-party employees pursuant to Arias v. Superior Court of San Joaquin County
                                 17              (Dairy), 46 Cal.4th 969 (2009), and Cardenas v. McLane Foodservice, Inc., 2011 WL 379413 at *3
                                 18              (C.D. Cal. Jan. 31, 2011), individuals otherwise meeting the definition of Class Members who exclude
                                 19              themselves from the Class pursuant to Section 6.5.3 and were employed during the PAGA Period shall
                                 20              receive a payment for the amount of each such individual’s estimated share of the PAGA Payment

                                 21              that was included by the Settlement Administrator in calculating the Claim Amount.

                                 22                     1.26 “PAGA Settlement” means the agreement to resolve the PAGA representative action
                                 23              pursuant to Cal. Lab. 2698 et seq., for which the PAGA Payment provides consideration.

                                 24
                                                        1.27 “Parties” means the Plaintiff and Defendant.
                                                        1.28 “Payroll Settlement Check” means the wage portion of the Qualified Claimant’s Claim
                                 25
                                                 Amount.
                                 26
                                                        1.29 “Plaintiff” is Theodore A. Emetoh.
                                 27

                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                       6.                     CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                              Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 7 of 32




                                      1                  1.30 “Preliminary Approval Date” means the date the Court approves the Agreement, and
                                      2          the exhibits thereto, and enters an order providing for notice to the Class, an opportunity to opt out of

                                      3          the Class or to submit timely objections to the Agreement (excluding the PAGA Settlement), a

                                      4          procedure for submitting Data Dispute Forms, and setting a hearing on the fairness of the terms of

                                      5          settlement, including approval of attorneys’ fees and costs.

                                      6
                                                         1.31 “Preliminary Approval Order” means the document substantially in the form attached
                                                 hereto as Exhibit D. The Parties will jointly request that any order granting preliminary approval not
                                      7
                                                 be entered before December 1, 2019.
                                      8
                                                         1.32 “QSF” or “Qualified Settlement Fund” means the Qualified Settlement Fund set up by
                                      9
                                                 the Settlement Administrator for the benefit of the Qualified Claimants and from which the settlement
                                 10
                                                 payments shall be made. The QSF shall be an interest-bearing escrow account established by the
                                 11
                                                 Settlement Administrator to hold the Gross Settlement Amount from the time the Defendant deposits
                                 12
                                                 the funds pursuant to Section 6.11 herein until such funds are fully and finally distributed. The QSF is
                                 13
                                 14              intended to be a Qualified Settlement Fund within the meaning of Internal Revenue Code section 468B

                                 15              and Treasury Regulation section 1.468B-1, and the Settlement Administrator shall be solely

                                 16              responsible for filing tax returns for the QSF and paying from the QSF any taxes owed with respect to

                                 17              same. In addition, the Settlement Administrator, and, as required, Defendant, will jointly and timely

                                 18              make the “relation-back election” (as defined in Treasury Regulation 1.468B-1) back to the earliest

                                 19              permitted date. Such elections shall be made in compliance with the procedures and requirements

                                 20              contained in such regulations, provided that Defendant shall not be required to deposit any monies

                                 21              into the QSF before the time set forth in Section 6.11 It will be the responsibility of the Settlement

                                 22              Administrator to timely and properly prepare and deliver the necessary documentation for signature

                                 23              to all necessary parties, and thereafter cause the appropriate filing to occur. In the event it is determined

                                 24              that the QSF is not a Qualified Settlement Fund within the meaning of Treasury Regulation section
                                 25              1.468B-1, any tax liabilities associated with such determination shall be satisfied solely from the QSF
                                 26              without any recourse against Defendant for additional monies.
                                 27

                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                          7.                        CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                              Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 8 of 32




                                                                                                                                                              Formatted: Line spacing: At least 24.6 pt
                                      1                 1.33 “Qualified Claimant” means any and all Class Members who do not submit a timely
                                      2          and correctly completed request for exclusion, as set forth in Section 6.5.3.
                                                                                                                                                              Deleted: means any and all claims, rights, demands, liabilities, and
                                      3                 1.34 “Released Claims” means any and all claims contained in the Complaint and any                    causes of action, whether known or unknown, arising an any time
                                                                                                                                                              during the Class Period, arising from, or related to the same set of
                                                                                                                                                              operative facts as those set forth in the Complaint, including those
                                      4          additional wage and hour claims that could have been brought by the Plaintiff and the Class Members          covered by a limited California Civil Code §1542 waiver described
                                                                                                                                                              in Section 6.12.1, and all related claims for violations of the Private
                                                                                                                                                              Attorney General Act, California Labor Code §2698, et seq. The
                                      5          based on the facts alleged in said Complaint, for the Class Period as defined in Section 1.6 through the     definition of Released Claims shall not be limited in any way by the
                                                                                                                                                              possibility that Plaintiff or Class Members may discover new facts
                                      6          Preliminary Approval Date. “Released Claims” includes any and all claims for relief, whether                 or legal theories or legal arguments not alleged in the Complaint but
                                                                                                                                                              which might serve as an alternative basis for pursuing the same
                                                                                                                                                              claims, causes of action, or legal theories of relief falling within the
                                      7          suspected or unsuspected, which Qualified Claimants as well as all Class Members for purposes of             definition of Released Claims.
                                                                                                                                                              Formatted: Font color: Black
                                      8          PAGA relief, as explained in Section 1.25 have had, now have, or may discover in the future against          Deleted: Named

                                      9                                                                                                                       Deleted: of October 31, 2012
                                                 the Released Parties or any of them for any or all claims alleged in the Complaint or which could have
                                                                                                                                                              Deleted: settlement class members
                                 10              been alleged in the Complaint based on the allegations, facts, matters, transactions or occurrences
                                 11              alleged therein, and shall specifically include without limiting the generality thereof: claims for missed
                                 12              and/or unpaid meal periods and/or rest periods; failure to reimburse business expenses; failure to pay
                                 13              all wages owed (including without limitation, regular wages, the regular rate of pay, minimum wage,
                                 14              overtime pay, double time pay, premium pay or otherwise properly calculate overtime or the regular
                                 15              rate of pay, failure to pay employees for all hours worked, and/or off-the-clock claims); failure to
                                 16              properly pay all wages upon termination; any claim for failure to keep and/or maintain accurate
                                 17
                                                 records; unlawful deductions; failure to timely pay wages owed; claims for failure to provide accurate,
                                 18
                                                 itemized wage statements; waiting time penalties; and claims for PAGA penalties and/or unfair
                                 19
                                                 competition claims based on the foregoing. The Release of the foregoing claims extends to all theories
                                 20
                                                 of relief regardless of whether the claim is, was, or could have been alleged as separate claims, causes
                                 21
                                                 of action, lawsuits or based on other theories of relief, whether under California law, federal law, state
                                 22
                                                 law or common law (including, without limitation, as violations of the California Labor Code, the
                                 23
                                                 California Wage Orders, applicable regulations, California’s Business and Professions Code section
                                 24
                                                 17200 or under California’s Private Attorneys General Act, and the Fair Labor Standards Act).
                                 25
                                                 “Released Claims” includes all types of relief available for the above-referenced claims, including,
                                 26
                                                 without limitation, any claims for damages, restitution, losses, penalties, fines, liens, attorneys’ fees,
                                 27
                                                 costs, expenses, debts, interest, injunctive relief, declaratory relief, or liquidated damages. “Released
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                         8.                       CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                               Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 9 of 32




                                      1          Claims” also includes an express waiver of all benefits under section 1542 of the California Civil Code   Deleted: Settled


                                      2          as to the Released Claims only, as well as under any other federal or state statutes or common law        Formatted: Font: Bold


                                      3          principles of similar effect. Section 1542 provides as follows:

                                      4                          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH                                         Formatted: Legal3_L2, Justified, Indent: Left: 0.94", Right:
                                                                                                                                                           0.69"
                                                                 THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN
                                      5                          HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
                                      6                          RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
                                                                 MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
                                      7                          THE DEBTOR.                                                                               Commented [A2]: Original language deleted and replaced
                                                                                                                                                           by this language copied from paragraph 32 of the Marino
                                                                                                                                                           settlement agreement.
                                      8          The Class Representative’s and the Class Members’ Section 1542 waiver releases all claims, known
                                                                                                                                                           Moved (insertion) [1]
                                      9          or unknown, within the definition of Released Claims, irrespective of the factual or legal basis for      Deleted: limited
                                                                                                                                                           Deleted: limited
                                 10              such claims. This 1542 waiver was a specifically negotiated term, and was specifically taken into

                                 11              consideration in arriving at the Gross Settlement Amount. Class Members, including Class

                                 12              Representatives, will be informed in the Notice of Settlement and will be deemed to understand that

                                 13              Section 1542 gives them the right not to release existing claims of which they are not now aware,
                                 14              unless they voluntarily choose to waive this right. Having been so informed, Class Members,
                                 15              including the Class Representative, will be deemed to have voluntarily waived the rights described
                                 16              in Section 1542, and elected to assume all risks for claims that now exist in their favor, known or
                                                                                                                                                           Commented [A3]: We removed the word “limited” as it
                                 17              unknown, that fall within the scope of the Released Claims. The Final Judgment shall expressly            appeared before Section 1542.
                                                                                                                                                           Formatted: Not Highlight
                                 18              provide that it covers and bars each and every Qualified Claimant as well as all Class Members for        Deleted: Settlement
                                 19              purposes of PAGA relief, as explained in Section 1.25, from asserting any Released Claims in the          Deleted: Class Member
                                                                                                                                                           Deleted: Settled
                                 20              future.                                                                                                   Commented [A4]: This language was not in the original
                                                                                                                                                           agreement but was copied from paragraph 32 of the Marino
                                 21                        1.35 “Released Parties” means Defendant, its past or present parents, subsidiaries, and         settlement agreement.

                                 22              officers, directors, shareholders, managers, employees, agents, attorneys, legal representatives,         Formatted: Font color: Black, Highlight
                                                                                                                                                             Deleted: ¶
                                 23
                                                 successors, assigns, and predecessors in interest, affiliates, related entities, third-party staffing     Formatted: Line spacing: Exactly 24.6 pt

                                 24
                                                 agencies, and any individual or entity which could be jointly liable with Defendant.
                                 25
                                                           1.36 “Settlement Administration Costs” means reasonable fees and expenses incurred by the
                                 26              Settlement Administrator, not to exceed $35,000.00, as a result of the procedures and processes
                                 27              expressly required by this Agreement, and shall include all costs of administering the Agreement,
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        9.                      CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                              Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 10 of 32




                                      1          including, but not limited to, all tax document preparation and obligations related to the QSF, custodial

                                      2          fees, and accounting fees incurred by the Settlement Administrator; all costs and fees associated with

                                      3          preparing, issuing and mailing any and all notices of settlement and other settlement correspondence

                                      4          to Class Members and/or Qualified Claimants; all costs and fees associated with communicating with

                                      5          Class Members, Class Counsel, and Defendant’s Counsel regarding settlement; all costs and fees
                                                 associated with computing, processing, reviewing, and paying the Claim Amounts, and resolving
                                      6
                                                 disputed claims; all costs and fees associated with calculating tax withholdings and payroll taxes,
                                      7
                                                 working with Defendant so that related payments to federal and state tax authorities can be made, and
                                      8
                                                 printing tax forms relating to payments made under the settlement; all costs and fees associated with
                                      9
                                                 preparing any tax returns and any other filings required by any governmental taxing authority or
                                 10
                                                 agency; all costs and fees associated with preparing any other notices, reports, or filings to be prepared
                                 11
                                                 in the course of administering Claim Amounts; and any other costs and fees incurred and/or charged
                                 12
                                                 by the Settlement Administrator in connection with the execution of its duties under this Stipulation.
                                 13
                                                        1.37 “Settlement Administrator” means and refers to the mutually agreed upon third-party
                                 14
                                                 claims administrator that will be responsible for establishing, maintaining, and administering the QSF,
                                 15              as well as the administration of the Agreement and related matters as described in this Agreement.
                                 16                     1.38 “Settlement Payment” means each Qualified Claimant’s share of the Net Settlement
                                 17              Amount plus, where applicable, each Class Member’s share of the PAGA Payment.
                                 18                     1.39 “Workweeks” means each week (Sunday through Saturday) during which Class
                                 19              Members were employed, but excluding weeks during which the Class Member was not performing
                                 20              driving duties. There are no partial or fractional Workweeks. Thus, if a Class Member performed any
                                 21              driving duties during any part of a Sunday through Saturday week, that week shall count as a
                                 22              Workweek. The number of Workweeks will be determined by Defendant’s records.
                                 23              2.     THE CONDITIONAL NATURE OF THIS STIPULATION.
                                 24                     2.1     This Agreement and all associated exhibits or attachments are made for the sole
                                 25              purpose of settling the above-captioned lawsuit, which is entitled Theodore A. Emetoh v. FedEx
                                 26              Freight Inc., Case No. 4:17-CV-07272-YGR. This Agreement is made in compromise of disputed
                                 27              claims. Because the Parties desire to settle this Action on a class-wide basis pursuant to Federal Rule
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        10.                       CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                              Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 11 of 32




                                      1          of Civil Procedure 23, and as a representative action pursuant to Cal. Lab. Code §2699(l), this

                                      2          Agreement must receive preliminary and final approval by the Court. Accordingly, the Parties enter

                                      3          into this Agreement on a conditional basis.

                                      4                 2.2     Subject to the obligation(s) of mutual full cooperation set forth herein, FedEx may void

                                      5          this this Agreement if the Court refuses to approve any economic term or term related to the scope of

                                      6          the release, or declines to enter the Preliminary Approval Order, the Final Approval Order, or Final

                                      7          Judgment in substantially the form submitted by the Parties, or if the Agreement does not become final
                                                 because of appellate court action or due to some other voidable event described herein. The terminating
                                      8
                                                 Party shall give to the other Party (through its Counsel) written notice of its decision to terminate no
                                      9
                                                 later than ten (10) calendar days after receiving notice that one of the enumerated events has occurred.
                                 10
                                                 Termination shall have the following effects:
                                 11
                                                                1)      The Agreement shall be terminated and shall have no force or effect, and no
                                 12
                                                                        Party shall be bound by any of its terms.
                                 13
                                                                2)      In the event the Agreement is terminated, Defendant shall have no obligation to
                                 14
                                                                        make any payments to any Party, Class Member or attorney.
                                 15
                                                                3)      The Preliminary Approval Order, Final Approval Order and Final Judgment,
                                 16
                                                                        including any order of class certification, shall be vacated.
                                 17                             4)      In the event this Agreement is terminated or canceled pursuant to its terms, the
                                 18                                     Settlement Administrator shall refund all funds received by Defendant into the
                                 19                                     QSF, and the Settlement Administration Costs incurred as of the date of
                                 20                                     termination will be paid by Defendant, assuming the Defendant voided the
                                 21                                     Agreement at its option. Otherwise, the Parties shall equally share such
                                 22                                     Settlement Administration Costs.

                                 23                             5)      The Parties will not be deemed to have waived any claims, objections, defenses,

                                 24                                     or arguments in this Action, including with respect to the issue of class

                                 25                                     certification. The Parties retain and reserve these rights, and agree not to argue

                                 26                                     or present any argument, and hereby waive any argument that, based on this
                                                                        Agreement, the other Party cannot pursue or challenge claims, allegations and
                                 27
                                                                        defenses in the Action, upon any procedural or factual grounds.
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        11.                      CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                              Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 12 of 32




                                      1                         6)     The Agreement and all negotiations, statements and proceedings relating

                                      2                                thereto shall be without prejudice to the rights of any of the Parties, all of whom

                                      3                                shall be restored to their respective positions prior to the Agreement and

                                      4                                mediation on May 21, 2019. The Parties agree to return to mediation in good

                                      5                                faith to attempt to address the concerns of the Court, and upon reaching an
                                                                       agreement, submit a revised agreement to the Court.
                                      6
                                                                7)     The Agreement shall not be admissible or offered into evidence in the Action
                                      7
                                                                       or any other action for any purpose whatsoever. Similarly, any conditional class
                                      8
                                                                       certification (obtained for any purpose) shall be void ab initio and of no force
                                      9
                                                                       or effect, and shall not be admissible in any judicial, administrative, or arbitral
                                 10
                                                                       proceeding for any purpose or with respect to any issue, substantive or
                                 11
                                                                       procedural.
                                 12
                                                 3.     DESCRIPTION OF THE LITIGATION.
                                 13
                                                        3.1     Plaintiff, a former Road Driver of Defendant, brought this Action asserting the
                                 14
                                                 following violations: 1) Failure to Provide Meal Periods (Lab. Code §§ 204, 223, 226.7, 512 and
                                 15
                                                 1198); 2) Failure to Provide Rest Periods (Lab. Code §§ 204, 223, 226.7 and 1198); 3) Failure to Pay
                                 16
                                                 Hourly Wages (Lab. Code §§ 223, 510, 1194, 1194.2, 1197, 1997.1 and 1198); 4) Failure to Indemnify
                                 17
                                                 (Lab. Code § 2802); 5) Failure to Provide Accurate Written Wage Statements (Lab. Code §§ 226(a));
                                 18
                                                 6) Failure to Timely Pay All Final Wages (Lab. Code §§ 201, 202 and 203); 7) Unfair Competition
                                 19
                                                 (Bus. & Prof. Code §§ 17200 et seq.); and 8) Civil Penalties (Lab. Code §§ 2698 et seq.).
                                 20
                                                        3.2     Through discovery, Defendant provided Class Counsel with nearly 3,000 pages of
                                 21
                                                 documents, including copies of all applicable versions of personnel and payroll policies, contact
                                 22              information for the putative class, and records reflecting Class Members’ hours worked and wages
                                 23              paid, amongst numerous other documents, as well as payroll and time clock data for the putative class.
                                 24              Defendant also served written discovery upon and deposed Plaintiff as well as several third-party
                                 25              subpoenas.
                                 26                     3.3     The Parties participated in two separate full-day mediations before Hon. Stephen
                                 27              Sundvold and Tripper Ortman, Esq. on January 15, 2019 and May 21, 2019, respectively. The Parties

                                 28              were able to come to an agreement and signed a Memorandum of Understanding on May 21, 2019.
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                       12.                       CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                               Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 13 of 32




                                      1                  3.4    This Agreement was reached after evaluating the Parties’ theories of potential exposure

                                      2          for the underlying claims. The Parties also assessed appropriate discounts to the potential liability

                                      3          based on Defendant’s contentions and defenses.

                                      4                  3.5    The Parties agree that the above-described investigation and evaluation, as well as

                                      5          discovery and the information exchanged during the settlement negotiations, are more than sufficient
                                                 to assess the merits of the respective Parties’ positions and to compromise the issues on a fair and
                                      6
                                                 equitable basis.
                                      7
                                                 4.      BENEFITS OF THE SETTLEMENT TO THE PROPOSED CLASS.
                                      8
                                                         4.1    Based on their own independent investigations and evaluations, Class Counsel are of
                                      9
                                                 the opinion that the settlement with Defendant for the consideration and terms set forth below, in view
                                 10
                                                 of the Class Representative’s and average Class Members’ claims and the risk of loss, is fair,
                                 11
                                                 reasonable, and adequate in light of all known facts and circumstances, and is in the best interests of
                                 12
                                                 the Class. Class Counsel are also of the opinion that the total consideration and payment set forth in
                                 13
                                                 this Agreement is adequate in light of the uncertainties surrounding the risk of further litigation and
                                 14
                                                 the defenses that Defendant has asserted and could assert.
                                 15                      4.2    Class Counsel has weighed the monetary benefit under the Agreement to the Class
                                 16              against the expenses and length of continued proceedings that would be necessary to prosecute the
                                 17              Action against Defendant through trial and possible appeals. Class Counsel have also taken into
                                 18              account the uncertain outcome and risk of any litigation, especially in complex actions such as class
                                 19              actions, as well as the difficulties and delay inherent in such litigation. Therefore, Class Counsel has
                                 20              determined that the Agreement is in the best interests of the Class.

                                 21              5.      POSITION OF DEFENDANT.

                                 22                      5.1    Defendant denies any liability or wrongdoing of any kind associated with the claims

                                 23              alleged in the Action, and further denies that, for any purpose other than settling this matter, this Action
                                                 is appropriate for class treatment. Defendant maintains, among other things, it has complied with
                                 24
                                                 Federal and California law in all aspects. Nothing in this Agreement shall be construed or deemed as
                                 25
                                                 an admission of liability, culpability, negligence, or wrongdoing on the part of Defendant.
                                 26
                                                         5.2    There has been no final determination by any court as to the merits of the claims
                                 27
                                                 asserted by Plaintiff against Defendant, nor has there been any final determination as to whether a
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                         13.                       CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                              Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 14 of 32




                                      1          class should be certified, other than for settlement purposes only. Defendant will stipulate to the

                                      2          certification of the class claims for settlement purposes only. Class certification of the PAGA

                                      3          Settlement is not necessary to bind alleged aggrieved employees pursuant to Arias v. Superior Court

                                      4          of San Joaquin County (Dairy), 46 Cal. 4th 969 (2009). Defendant disputes that certification is proper

                                      5          for the purposes of litigating the class claims proposed in or flowing from the Complaint; and the
                                                 Court has not evaluated manageability.
                                      6
                                                 6.     OPERATIVE TERMS OF SETTLEMENT.
                                      7
                                                        The Parties to this Action agree as follows:
                                      8
                                                        6.1     Cooperation. The Parties will cooperate in obtaining, through written stipulation or
                                      9
                                                 unopposed motion if a motion is required, an order from the Court approving the Agreement. The
                                 10
                                                 Parties agree to use their best efforts to expedite the preparation and submission of the Agreement and
                                 11
                                                 related documents. The Parties further agree to fully cooperate in the drafting and/or filing of any
                                 12
                                                 further required documents or filings, shall take all steps that may be requested by the Court or that
                                 13
                                                 are otherwise necessary for the approval and implementation of this Agreement, and shall otherwise
                                 14
                                                 use their respective best efforts to obtain Court approval of this Agreement.
                                 15
                                                        6.2     Preliminary Approval. The Parties will seek to obtain the Court’s preliminary approval
                                 16
                                                 of the settlement pursuant to Fed. R. Civ. Proc. 23(e) and Cal. Lab. Code § 2699(l). The Parties will
                                 17
                                                 jointly request that any preliminary approval order be dated no earlier than December 1, 2019 and
                                 18
                                                 request an immediate vacation or stay of pending dates until the entry of Final Judgment by the Court.
                                 19
                                                                6.2.1 Class Counsel will prepare and file the motion for preliminary approval and
                                 20
                                                 related documents consistent with the terms of this Agreement and Defendant agrees not to oppose it.
                                 21
                                                 The Parties and their Counsel agree that this settlement is strictly confidential unless and until the
                                 22
                                                 Preliminary Approval Motion is filed granted. Plaintiff will not oppose FedEx filing a motion to seal
                                 23
                                                 the preliminary approval pleadings. If the Court declines to enforce this provision, it will not be
                                 24
                                                 grounds to void the Agreement.
                                 25
                                                                6.2.2      Plaintiff, Defendant, and their respective Counsel will not make any public
                                 26
                                                 disclosure of the Agreement until after the Agreement is preliminarily approved by the Court. Plaintiff
                                 27
                                                 and Class Counsel agree not to disclose or publicize the Agreement, including the fact of the
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                       14.                      CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                              Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 15 of 32




                                      1          Agreement, its terms or contents, and the negotiations underlying the Agreement, in any manner or

                                      2          form, directly or indirectly, to any person or entity, except potential class members and as shall be

                                      3          contractually required to effectuate the terms of the Agreement as set forth herein. Class Counsel will

                                      4          take all steps necessary to ensure that Plaintiff is aware of, and will encourage him to adhere to, the

                                      5          restriction against any public disclosure of the Agreement until after the Agreement is preliminarily

                                      6          approved by the Court.

                                      7                          6.2.3 The Parties agree not to initiate any contact with the media concerning this case
                                      8          at any time. Plaintiff and Counsel will not at any time publish details of this case or the settlement

                                      9          except on Plaintiff’s Counsel’s website or other publications it controls. If either Party or their Counsel

                                 10              is contacted by the media, neither Party is required to make a statement, but may make the following

                                 11              statement:

                                 12                                      (a)     If Motion to Seal is granted: “The Parties have reached an agreement to

                                 13              settle the pending claims in the Theodore Emetoh v. FedEx Freight, Inc. lawsuit. The terms of the

                                 14              settlement are confidential and have not yet received final approval by the Court.”

                                 15                                      (b)     If Defendant’s Motion to Seal is not granted: “The Parties have reached

                                 16              an agreement to settle the pending claims in the Theodore Emetoh v. FedEx Freight, Inc. lawsuit. The

                                 17              terms of the settlement have not yet received final approval by the Court.”

                                 18                                      (c)     After preliminary approval is granted: “The Parties have reached an

                                 19              agreement to settle the pending claims in the Theodore Emetoh v. FedEx Freight, Inc. lawsuit.”

                                 20                                      (d)     At any time, Plaintiff may say: “We believe the settlement is fair and in

                                 21              the best interests of the class.”

                                 22                                      (e)     If Defendant’s Motion to Seal is not granted and after preliminary

                                 23              approval is granted, Defendant may say: “FedEx Freight denies liability in this matter. Contrary to

                                 24              Plaintiff’s claims, FedEx Freight complies with the wage and hour laws in all jurisdictions where we

                                 25              do business, including California. We have agreed to settle this matter simply to avoid the

                                 26              burdensome cost of continued litigation.”

                                 27                                      (f)         The Parties expressly agree that neither Party shall provide any

                                 28              comment beyond the above statements to any third party entity, on any digital platform, or in any
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                    15.                      CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                              Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 16 of 32




                                      1          other forum, except for Plaintiff’s Counsel’s website or other publications controlled by Plaintiff’s

                                      2          Counsel.

                                      3                         6.2.4 The Parties agree that the preliminary approval order will include a provision
                                      4          enjoining Class Members from filing any DLSE claims, or from initiating other proceedings, regarding

                                      5          claims released by the settlement before opting out of the settlement. If the Court declines to enforce

                                      6          this provision, it will not be grounds to void the Agreement;

                                      7                         6.2.5 The Parties will submit this Agreement to the Court for preliminary approval
                                      8          of its terms and for approval of the steps to be taken to obtain its final approval. The Parties will

                                      9          request that the Court’s preliminary approval of this Agreement be embodied in the Preliminary

                                 10              Approval Order, a proposed form of which is attached as Exhibit D.

                                 11                     6.3     Notice to Class Members. The Settlement Administrator shall disseminate the Notice

                                 12              Packet in the manner described below, with the Settlement Administration Costs being paid from the

                                 13              Gross Settlement Amount.

                                 14                             6.3.1 No later than thirty (30) calendar days after the entry of the Preliminary
                                                 Approval Order, for each Class Member, Defendant shall provide the Settlement Administrator with
                                 15
                                                 the name, last known mailing address, last known telephone number, Social Security Number, the
                                 16
                                                 dates the Class Member was employed as a Class Member of Defendant in California during the Class
                                 17
                                                 Period, the number of Workweeks attributable to the Class Member, and whether the Class Member’s
                                 18
                                                 employment with Defendant ended, in a form requested by the Settlement Administrator. This class
                                 19
                                                 data, as well as any other class data provided to the Settlement Administrator, shall be confidential.
                                 20
                                                 Except as provided for in this Agreement, the Settlement Administrator shall not provide the class data
                                 21
                                                 to Class Counsel or Plaintiff or any third party, or use the class data or any information contained
                                 22
                                                 therein for any purpose other than to administer this Agreement. Class Counsel agrees they will not
                                 23
                                                 use the Class Member data for any purpose other than as required for this Agreement. The Settlement
                                 24              Administrator shall use commercially reasonable efforts to secure the Class Member data at all times
                                 25              so as to avoid inadvertent or unauthorized disclosure or use of such data other than as permitted by
                                 26              this Agreement, and shall destroy the data and all copies in a complete and secure manner at the end
                                 27              of any retention periods after which the data is no longer required for purpose of the Agreement. Class
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                         16.                      CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                              Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 17 of 32




                                      1          Members’ addresses, telephone numbers, or social security numbers shall not be filed with the Court,

                                      2          except as may be ordered by the Court.

                                      3                         6.3.2 No later than ten (10) calendar days after receipt of such address information,
                                      4          the Settlement Administrator will perform a national change of address (“NCOA”) search, update the

                                      5          addresses per the results of the NCOA search, and then mail the Notice of Settlement and Data Dispute
                                                 Form, substantially in the forms attached as Exhibits B and C, respectively, to each Class Member by
                                      6
                                                 first-class mail, postage prepaid.
                                      7
                                                                6.3.3 If a Class Member is deceased, the successor or estate may receive the payment.
                                      8
                                                 Within ten (10) calendar days of notification that the Class Member is deceased, the Settlement
                                      9
                                                 Administrator shall mail a Beneficiary Declaration and Release to the successor or individual acting
                                 10
                                                 on behalf of the estate.
                                 11
                                                                6.3.4 In the event that a Notice Packet is returned as undeliverable, the Settlement
                                 12
                                                 Administrator will make reasonable efforts to obtain a valid mailing address by using the social
                                 13
                                                 security number of the class member and standard skip tracing devices to conduct a search for a correct
                                 14
                                                 mailing address and by contacting Class Counsel and Defendant through Defendant’s Counsel.
                                 15              Following each search that results in a corrected address, the Settlement Administrator shall promptly
                                 16              resend the original Notice Packet to the Class Member by first-class mail, postage prepaid. Such efforts
                                 17              must be completed no less than fourteen (14) calendar days before the date of the Final Approval and
                                 18              Fairness Hearing. No further action is required if the search results in no corrected address.
                                 19                             6.3.5 The Parties shall cooperate in good faith with the Settlement Administrator’s
                                 20              reasonable efforts to obtain valid mailing addresses for Class Members.

                                 21                             6.3.6 All costs of mailing of the Notice Packet, whether foreseen or not, shall be paid
                                 22              from the Gross Settlement Amount, including the cost of searching for Class Members’ addresses as

                                 23              provided in Section 6.3.4. All other reasonable costs of the Settlement Administrator shall also be paid
                                                 from the Gross Settlement Amount.
                                 24
                                                                6.3.7 No later than fourteen (14) calendar days prior to the date of the Final Approval
                                 25
                                                 and Fairness Hearing, the Settlement Administrator shall file a declaration under penalty of perjury
                                 26
                                                 advising the Court that the requirements of Sections 6.3.1 through 6.3.4 of this Agreement have been
                                 27
                                                 fulfilled.
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        17.                      CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                              Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 18 of 32




                                      1                         6.3.8 Compliance with these procedures shall constitute due and sufficient notice to
                                      2          Class Members of this Agreement and shall satisfy the requirement of due process. Nothing else shall

                                      3          be required of, or done by, the Parties or their Counsel to provide notice of the proposed Agreement.

                                      4                 6.4          Responses to Notice. The Notice Packet shall provide Class Members with

                                      5          information as to how they may challenge the Data in the Data Dispute Form. Class Members need
                                                 not exclude themselves from the Agreement to submit a Data Dispute Form. If a Class Member timely
                                      6
                                                 submits both a Data Dispute Form and a request for exclusion, the Data Dispute Form shall control,
                                      7
                                                 and the request for exclusion shall be null and void.
                                      8
                                                        6.5          Class Members will have until the Data Dispute Deadline within which to complete
                                      9
                                                 and postmark their Data Dispute Form for return to the Settlement Administrator. Except as provided
                                 10
                                                 by Section 6.5.1 and 6.5.2, no Data Dispute Forms will be honored if postmarked after the Data
                                 11
                                                 Dispute Deadline.
                                 12
                                                                6.5.1 For Class Members who are re-mailed the Notice Packet due to it being
                                 13
                                                 undeliverable, the deadline by which to submit a Data Dispute Form, file an objection, or submit a
                                 14
                                                 request for exclusion will be the later of (i) fourteen (14) calendar days from the date the Notice Packet
                                 15              was re-mailed, or (ii) the Data Dispute Deadline.
                                 16                             6.5.2 If a Data Dispute Form is timely submitted, but is deficient or incomplete, the
                                 17              Settlement Administrator will return the Data Dispute Form (or, if deemed necessary, a new Data
                                 18              Dispute Form) to the Class Member within five (5) business days of receipt of the Data Dispute Form
                                 19              with a deficiency notice explaining the deficiencies and stating that the Class Member will have fifteen
                                 20              (15) calendar days from the date of the deficiency notice to correct the deficiencies and resubmit the

                                 21              Data Dispute Form. Neither the Parties nor their Counsel shall discourage any Class Member from

                                 22              submitting a Data Dispute Form. The Settlement Administrator will timely notify Class Members

                                 23              whose dispute letters are untimely or denied for other reasons.

                                 24
                                                                6.5.3 Class Members, with the exception of the Class Representative, may opt-out of
                                                 the Agreement. Class Members who wish to exercise this option must submit a request for exclusion
                                 25
                                                 to the Settlement Administrator as provided in this section. The request for exclusion must (a) be in
                                 26
                                                 writing; (b) state the name, address and telephone number of the Class Member; (c) state either the
                                 27
                                                 Class Member’s approximate years of employment with Defendant or the employee identification
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        18.                       CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                             Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 19 of 32




                                      1          number assigned to the Class Member by Defendant; (d) request exclusion from the Class saying

                                      2          words to the effect of “I wish to opt out of the Class in: Emetoh v. FedEx Freight, Inc.”; (e) be sent

                                      3          via U.S. Mail postmarked no later than the Data Dispute Deadline; and (f) be signed and dated with

                                      4          return address or contact information. No request for exclusion may be made on behalf of a group of

                                      5          members of the Class. The date of the postmark on the return-mailing envelope shall be the exclusive
                                                 means used to determine whether a request for exclusion has been timely submitted. By submitting
                                      6
                                                 such a Request for Exclusion, a Class Member shall be deemed to have exercised his or her option to
                                      7
                                                 opt out of the class action lawsuit, except that opting out does not alter the binding nature of the PAGA
                                      8
                                                 Settlement, Release, Final Approval, and Final Judgment related to the PAGA Settlement.
                                      9
                                                                6.5.4 Any member of the Class who requests exclusion from the Agreement will not
                                 10
                                                 be entitled to any share of the settlement (except for a PAGA Payment), will not be bound by the
                                 11
                                                 Agreement or Final Judgment (except as to the PAGA Settlement and related Final Judgment), and
                                 12
                                                 will not have any right to object, appeal or comment thereon. Members of the Class who fail to submit
                                 13
                                                 a valid and timely request for exclusion shall be bound by all terms of the Agreement and the Final
                                 14
                                                 Judgment entered in this Action, regardless of whether they otherwise have requested exclusion from
                                 15              the Agreement.
                                 16                             6.5.5 The Settlement Administrator is to send a deficiency notice to the Class
                                 17              Members for any irregularities in the requests for exclusion that are timely submitted; the deficiency
                                 18              notice will provide the Class Members no less than fifteen (15) calendar days from the mailing of the
                                 19              deficiency notice to cure the deficiency, even if after the claims period ends.
                                 20                             6.5.6 Within ten (10) calendar days of the Data Dispute Deadline, the Settlement
                                 21              Administrator shall notify Class Counsel and Defendant’s Counsel of the identity of Class Members

                                 22              who have submitted requests for exclusion and whether the request for exclusion was timely or

                                 23              untimely filed. No later than fourteen (14) calendar days before the Final Approval and Fairness
                                                 Hearing, the Settlement Administrator shall file a declaration under penalty of perjury providing the
                                 24
                                                 Court with a complete list of all members of the Class who have timely requested exclusion from the
                                 25
                                                 Agreement.
                                 26
                                                                6.5.7 Any person who does not request exclusion but who wishes to object or
                                 27
                                                 otherwise be heard concerning this Agreement must provide the Settlement Administrator with written
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        19.                      CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                             Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 20 of 32




                                      1          notice of his or her intent to object to this Agreement, although no Class Member has the right to

                                      2          object to the PAGA Settlement. To be considered timely, the notice must be sent to the Settlement

                                      3          Administrator via U.S. Mail and postmarked no later than the Data Dispute Deadline. The notice must

                                      4          set forth any and all objections to this Agreement and include any supporting papers and arguments.

                                      5          Any person who fails to submit such a timely written notice shall be barred from making any statement
                                                 objecting to this Agreement, and shall forever waive his or her objection, except by special permission
                                      6
                                                 of the Court, but may still attend the hearing to obtain such special permission. The Settlement
                                      7
                                                 Administrator shall promptly forward all objections to the Parties and have them filed with the Court
                                      8
                                                 within ten (10) calendar days of the Data Dispute Deadline with any later received objections filed
                                      9
                                                 with the Court promptly upon receipt and in any case no later than five (5) business days before the
                                 10
                                                 Final Approval and Fairness Hearing. Either of the Parties may file a responsive document to any
                                 11
                                                 notice of intent to object with the Court no later than five (5) business days before the Final Approval
                                 12
                                                 and Fairness Hearing. Any person who objects to the Agreement shall be bound by the order of the
                                 13
                                                 Court.
                                 14
                                                                6.5.8 If any individual whose name does not appear on the updated class list provided
                                 15              to the Settlement Administrator believes that he or she is a member of the Class, he or she shall have
                                 16              the opportunity to dispute his or her exclusion from the Class. Individuals who believe they are Class
                                 17              members must notify the Settlement Administrator in writing no later than the Data Dispute Deadline.
                                 18              The Parties will meet and confer regarding any such individuals in an attempt to reach an agreement
                                 19              as to whether any such individual should be regarded as a Class member. If the Parties so agree, the
                                 20              Settlement Administrator will mail a Notice Packet to the individual, and treat the individual as a Class

                                 21              member for all other purposes. Such an individual will have all of the same rights as any other Class

                                 22              member under this agreement.

                                 23                             6.5.9 If five percent (5%) or more of the total number of Class Members submit
                                                 timely and valid requests for exclusion, then Defendant shall have the option to void the Agreement.
                                 24
                                                 Defendant must exercise this option within fourteen (14) calendar days of receiving a report from the
                                 25
                                                 Settlement Administrator showing the total number of timely and valid requests for exclusion
                                 26
                                                 exceeding 5% of Class Members. If Defendant chooses to exercise this option, the effect will be
                                 27
                                                 precisely the same as if final approval did not occur, as discussed in Section 2.2. As a condition to
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        20.                      CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                              Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 21 of 32




                                      1          exercise of this option, Defendant must pay the Settlement Administration Costs incurred as of the

                                      2          date of this exercise, notwithstanding other allocations of Settlement Administration Costs set forth in

                                      3          this Agreement.

                                      4                         6.5.10 Neither the Parties nor their respective Counsel will solicit or otherwise
                                      5          encourage any Class Member, directly or indirectly, to request exclusion from the Agreement or object
                                                 to the Agreement.
                                      6
                                                        6.6     Data Dispute Procedures. Any Qualified Claimant who disputes the Data listed on the
                                      7
                                                 Data Dispute Form shall complete the Data Dispute Form and provide it together with any supporting
                                      8
                                                 information or documentation to the Settlement Administrator by the Data Dispute Deadline. A Data
                                      9
                                                 Dispute Form will be deemed submitted (a) when postmarked, if it is mailed by first-class, registered,
                                 10
                                                 or certified mail, postage prepaid, addressed in accordance with the instructions on the form, or (b) if
                                 11
                                                 otherwise submitted, when it is actually received at the address designated on the form. If a Qualified
                                 12
                                                 Claimant does not timely dispute the Data contained in the Data Dispute Form, the Data contained in
                                 13
                                                 the Data Dispute Form mailed to the Qualified Claimant shall govern the calculation of his or her
                                 14
                                                 entitlement under the Agreement
                                 15                             6.6.1 Defendant shall review and respond to each submitted Data Dispute Form
                                 16              within ten (10) calendar days of receipt, and shall transmit a copy of its response to the Settlement
                                 17              Administrator. Defendant’s response shall state whether Defendant agrees with or disputes the
                                 18              information provided in the Data Dispute Form.
                                 19                                     (a)    If Defendant agrees with all of the information provided in the Data
                                 20              Dispute Form, the information and documentation provided by the Qualified Claimant and attached

                                 21              to the Data Dispute Form shall govern the calculation of the entitlement under the Agreement of the

                                 22              person whose employment information is listed in the Data Dispute Form.

                                 23                                     (b)    If Defendant disagrees with any of the information provided in a Data
                                                 Dispute Form, it shall follow the procedure set forth in Section 6.6.2 of this Agreement.
                                 24
                                                                6.6.2 In the event that Defendant disagrees with the information provided in a Data
                                 25
                                                 Dispute Form, Defendant’s Counsel will promptly advise Class Counsel in writing of the dispute and
                                 26
                                                 provide Class Counsel with copies of all information relevant to the dispute. Copies of all Data Dispute
                                 27
                                                 Forms and correspondence with the person(s) submitting the Data Dispute Form(s) shall be made
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                       21.                      CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                              Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 22 of 32




                                      1          available to Class Counsel upon request. Defendant’s Counsel and Class Counsel shall attempt in good

                                      2          faith to resolve any such dispute within ten (10) calendar days of Class Counsel’s receipt of

                                      3          Defendant’s Counsel’s notice of a dispute as to the Data Dispute Form. Class Counsel shall have full

                                      4          discretion on behalf of the Qualified Claimants to resolve such disputes with Defendant’s Counsel,

                                      5          except that any and all payments relating to the disputed entitlement must be from the Net Settlement
                                                 Amount.
                                      6
                                                                6.6.3 In the event the Parties are unable to resolve any dispute under this section, the
                                      7
                                                 Court shall review all information, materials and documents provided by the Qualified Claimant, Class
                                      8
                                                 Counsel, and/or Defendant’s Counsel, and make a decision regarding the dispute. This decision shall
                                      9
                                                 be final and unappealable.
                                 10
                                                        6.7     Application for Attorneys’ Fees and Expenses. Class Counsel shall apply to the Court
                                 11
                                                 for an award of fees from the Gross Settlement Amount in an amount not to exceed One Million
                                 12
                                                 Eighty-Two Thousand Two-Hundred Fifty Dollars ($1,082,250.00) (thirty three and one-third percent
                                 13
                                                 of the Gross Settlement Amount) and actual costs incurred up to Twenty Thousand Dollars
                                 14
                                                 ($20,000.00). Defendant agrees not to oppose Class Counsel’s application for fees and expenses
                                 15              provided the application is made consistent with this section. To the extent the Court awards less than
                                 16              this amount, the remainder shall be distributed to the Qualified Claimants. Failure of the Court to
                                 17              award the requested attorneys’ fees and costs is not a grounds to void this Agreement, however,
                                 18              Plaintiff reserves the right to appeal any such decision.
                                 19                     6.8     Application for Enhancement Payment. Class Counsel, on behalf of Plaintiff, shall
                                 20              apply to the Court for an Enhancement Payment from the Gross Settlement Amount, per the Court’s

                                 21              direction, or no later than the same day Plaintiff files his anticipated Motion for Final Approval of

                                 22              Class Action Settlement. To the extent the Court awards less than the requested amount, the remainder

                                 23              shall be distributed to the Qualified Claimants. Failure of the Court to award the requested
                                                 Enhancement Payment is not a grounds to void this Agreement.
                                 24
                                                                6.8.1 Any request for an Enhancement Payment may be supported by a declaration
                                 25
                                                 from the Class Representative seeking payment and outlining the burdens and obligations assumed in
                                 26
                                                 connection with his role as a Class Representative. Defendant agrees not to oppose Class
                                 27

                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        22.                     CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                              Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 23 of 32




                                      1          Representative’s application for the Enhancement Payment provided the application is made

                                      2          consistent with this Agreement.

                                      3                         6.8.2 Plaintiff shall be solely and legally responsible to pay any and all applicable
                                      4          taxes on his Class Representative Enhancement Payment and hold harmless Defendant from any claim

                                      5          or liability for taxes, penalties, or interest arising as a result of the Class Representative Enhancement
                                                 Payment.
                                      6
                                                        6.9     Final Approval and Fairness Hearing. On the date set forth in the Notice Packet, the
                                      7
                                                 Court shall hold the Final Approval and Fairness Hearing where objections, if any, may be heard. If
                                      8
                                                 the Court approves this Agreement at the Final Approval and Fairness Hearing, the Parties request that
                                      9
                                                 the Court enter the Final Judgment.
                                 10
                                                        6.10 Tax Allocation of the Net Settlement Amount. To fairly allocate settlement funds based
                                 11
                                                 on the Qualified Claimant’s dates of employment as a Class Member (excluding workweeks where
                                 12
                                                 the Qualified Claimant was not performing driving duties) and any entitlement to waiting time
                                 13
                                                 penalties, the distribution amounts will be calculated as follows: The total Workweeks for all Class
                                 14
                                                 Members in the class period plus additional Workweeks allocated for separated employees shall be
                                 15              divided into the Net Settlement Amount to calculate the agreed upon payment per Workweek (the
                                 16              “Workweek Rate”). Each Qualified Claimant who separated from Defendant during the class period
                                 17              at least once will receive an allotment of six additional Workweeks. Each Qualified Claimant will be
                                 18              paid the Workweek Rate for each Workweek.
                                 19                             6.10.1 There will be no reversion of any of the Gross Settlement Amount or Net
                                 20              Settlement Amount to Defendant. For any Class Member that requests exclusion from the Class, his

                                 21              or her Claim Amount will be added to the Net Settlement Amount and distributed to Qualified

                                 22              Claimants on a proportional basis. All Qualified Claimants will receive their Claim Amount, such that

                                 23              100% of the Net Settlement Amount will be paid.

                                 24
                                                                6.10.2 The Parties recognize that the Claim Amounts to be paid to Class Members
                                                 reflect settlement of a dispute over claimed wages, business expenses, interest, premiums and
                                 25
                                                 penalties. The parties agree that such payments are not, and are not intended to be made as a payment
                                 26
                                                 with respect to, a penalty or a punishment of any type or kind for purposes of Internal Revenue Service
                                 27
                                                 Code §162(f), except that the PAGA Payment is a civil penalty.
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        23.                       CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                             Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 24 of 32




                                      1                          6.10.3 With the exception of the PAGA Payment, no governmental entity is directly
                                      2          or indirectly a recipient of any portion of the payments made pursuant to this Agreement, and no

                                      3          governmental entity has any interest or involvement of any type or kind in the litigation hereby settled.

                                      4          The payments made herein are not made or received with the intention of avoiding or reducing any

                                      5          liability to a governmental entity of any type or kind.

                                      6
                                                                 6.10.4 The Settlement Administrator will prepare and issue Forms 1099 and W-2’s as
                                                 part of this Agreement and calculate and deduct required withholdings from each Payroll Settlement
                                      7
                                                 Check, and file tax forms with the appropriate government agencies as required by law. Pursuant to
                                      8
                                                 its duties and undertakings, the Settlement Administrator shall work with Defendant to ensure that all
                                      9
                                                 monies and information needed to remit and report the applicable portions of the payroll tax payment
                                 10
                                                 to the appropriate taxing authorities are provided on a timely basis. Defendant agrees to reasonably
                                 11
                                                 cooperate with the Settlement Administrator to the extent necessary to determine the amount of the
                                 12
                                                 payroll tax payment required under this section. Defendant and Defendant’s Counsel will not be
                                 13
                                                 responsible for any errors or omissions in the Settlement Administrator’s calculations of the
                                 14
                                                 withholdings.
                                 15                              6.10.5 Qualified Claimants shall be solely responsible for the reporting and payment
                                 16              of their share of any federal, state and/or municipal income or other taxes on payments made pursuant
                                 17              to this Agreement. No Party has made any representation to any of the other Parties as to the taxability
                                 18              of any payments pursuant to this Agreement, including the payments to Class Members, the payments
                                 19              to Class Counsel, the payments to the Class Representative, the payroll tax liability of Defendant, or
                                 20              the allocation of settlement proceeds to wage and non-wage income as provided in Section 6.10.4, or

                                 21              otherwise as to tax implications of any provision of this Agreement.

                                 22                              6.10.6 Defendant will pay the employer’s share of payroll taxes only attributable to
                                 23              the portion of the Net Settlement Amount deemed to be wages. Defendant shall not be responsible for
                                                 payroll tax payments on any other portion of the Gross Settlement Amount or Net Settlement Amount.
                                 24
                                                                 6.10.7 Defendant and Defendant’s Counsel will not be liable for any errors or
                                 25
                                                 omissions in the Settlement Administrator’s calculation of each Qualified Claimant’s Claim Amount.
                                 26
                                                 Defendant and Defendant’s Counsel will not be liable with respect to any claims relating to
                                 27
                                                 management of the QSF or distribution of the funds from the QSF, the payment of taxes (other than
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        24.                      CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                            Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 25 of 32




                                      1          the employer’s share of payroll taxes), the withholding of taxes, or any obligations or losses incurred

                                      2          by any person or any entity in connection therewith.

                                      3                         6.10.8 The Settlement Administrator shall allocate all Claim Amounts to Qualified
                                      4          Claimants as follows:

                                      5                                  (a)      Twenty percent (20%) of the Claim Amounts shall be allocated for
                                                 payment of disputed wages to Qualified Claimants. For this portion of the Claim Amounts, Qualified
                                      6
                                                 Claimants shall receive an IRS Form W-2 from the Settlement Administrator.
                                      7
                                                                         (b)      Eighty percent (80%) of the Claim Amounts shall be allocated for
                                      8
                                                 disputed business expense reimbursement, Labor Code § 226, penalties, including the PAGA
                                      9
                                                 Payment, and interest. This portion of the Claim Amounts consists of other income, not wages, for
                                 10
                                                 which the Qualified Claimants shall receive an IRS Form 1099 from the Settlement Administrator as
                                 11
                                                 and if required by law.
                                 12
                                                                6.10.9 The Class Members receiving all or any portion of any payment hereunder are
                                 13
                                                 present or former employees of Defendant.
                                 14
                                                        6.11 Distribution of Settlement Proceeds. Within fourteen (14) calendar days after the Final
                                 15              Judgment is entered, Defendant shall electronically wire the entire Gross Settlement Amount and
                                 16              employer’s share of payroll taxes to the Settlement Administrator, who shall deposit it and hold it in
                                 17              trust in the QSF. The final and complete delivery by Defendant to the Settlement Administrator of the
                                 18              Gross Settlement Amount and employer’s share of payroll taxes shall constitute full and complete
                                 19              discharge of the entire obligation of Defendant under this Agreement, except that Defendant is also
                                 20              responsible for any retroactive tax increase assessed on the amounts allocated to wages, upon an

                                 21              accounting provided by the Settlement Administrator. No Released Party shall have any further

                                 22              obligation or liability to Class Counsel, Class Representative, or Qualified Claimants.

                                 23                             6.11.1         Within seven (7) calendar days after the Final Approval Date, the
                                                 Settlement Administrator shall promptly deduct and pay (and, if available, electronically wire) from
                                 24
                                                 the Gross Settlement Amount (1) all Court-awarded attorney’s fees and costs; (2) the Enhancement
                                 25
                                                 Payment; (3) Settlement Administration Costs; and (4) the State of California’s portion of the PAGA
                                 26
                                                 Payment. Following deduction of the amounts of such payments, the Settlement Administrator shall
                                 27
                                                 calculate and make payments to the Qualified Claimants in accordance with this Agreement.
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                       25.                      CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                             Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 26 of 32




                                      1                                   (a)      The Settlement Administrator shall wire the Court-approved attorneys’

                                      2          fees and costs to Class Counsel. Class Counsel shall provide the Settlement Administrator with the

                                      3          pertinent taxpayer identification number and wire instructions.

                                      4                                   (b)      The Settlement Administrator shall send a check by mail for the Court-

                                      5          approved Enhancement Payment to the Class Representative, in care of Class Counsel.

                                      6
                                                                 6.11.2         Within fifteen (15) calendar days of the Final Approval Date, the Settlement
                                                 Administrator shall issue Claim Amounts to Qualified Claimants in the form of a check, which shall
                                      7
                                                 become null and void if not deposited within one hundred eighty (180) calendar days of issuance.
                                      8
                                                 After one hundred eighty (180) calendar days of issuance, funds from undeposited checks, plus any
                                      9
                                                 interest that has accrued on that sum after being deposited into the QSF, shall be deposited with the
                                 10
                                                 State of California pursuant to California’s Unclaimed Property Law, Code of Civil Proc. (C.C.P.)
                                 11
                                                 §1500 et seq., and specifically as unclaimed intangible property and/or wages within the meaning of
                                 12
                                                 C.C.P. §1513 (4) & (7) and subject to distribution pursuant to Court order pursuant to C.C.P. §1519.5.
                                 13
                                                                 6.11.3         The failure by a Class Member to claim or deposit any check issued by the
                                 14
                                                 Settlement Administrator shall have no effect on that Class Member’s release of all Released Claims
                                 15              as set forth herein.
                                 16                              6.11.4         No person shall have any claim against the Settlement Administrator,
                                 17              Defendant or any of the Released Parties, the Class Representative, the Class Members, or Class
                                 18              Counsel based on distribution or payments made substantially in accordance with this Agreement, or
                                 19              further orders of this Court. The Settlement Administrator, however, shall be licensed and bonded in
                                 20              an amount sufficient to cover any claims against it.

                                 21                      6.12 Release of Claims. The Parties agree that it is their intent that the terms set forth in this
                                 22              Agreement will release any further attempt, by lawsuit, administrative claim or action, arbitration,

                                 23              demand, or other action of any kind by each and all of the Qualified Claimants as well as all Class
                                                                                                                                                               Commented [A5]: Clarifies that release will not apply to
                                                 Members for purposes of PAGA relief, as explained in Section 1.25. , including participation to any           class members who properly opt out, except to the extent
                                 24                                                                                                                            the PAGA release is binding.
                                                 extent in any class or collective action, to obtain a recovery based on each and all of the allegations in    Deleted: Class Members
                                 25
                                                 the operative complaint in this matter, for harms arising during the Class Period.
                                 26
                                                                                                                                                               Formatted: Outline numbered + Level: 3 + Numbering
                                                                 6.12.1         Upon full and final payment by Defendant of the Gross Settlement Amount        Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                 27                                                                                                                            1" + Tab after: 1.5" + Indent at: 0", Tab stops: 1.75", List
                                                 consistent with Section 6.11, the Class Representative and each Qualified Claimant as well as all Class       tab + Not at 1.5"
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                           26.                      CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                            Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 27 of 32




                                                                                                                                                            Commented [A6]: Clarifies that release will not apply to
                                      1          Members for purposes of PAGA relief, as explained in Section 1.25, shall be deemed to have fully,          class members who properly opt out, except to the extent
                                                                                                                                                            the PAGA release is binding.
                                      2          finally, and forever released the Released Parties from all Released Claims, as defined in Sections 1.8,   Deleted: each Class Member, who did not timely and properly opt
                                                                                                                                                            out of the Agreement
                                      3          1.34 and 1.35. The Agreement includes a release of all Released Claims by Qualified Claimants, as          Moved up [1]: The Class Representative’s and the Class
                                                                                                                                                            Members’ limited Section 1542 waiver releases all claims, known or
                                      4          well as all Class Members for purposes of PAGA relief, as explained in Section 1.25. As of the entry       unknown, within the definition of Released Claims, irrespective of
                                                                                                                                                            the factual or legal basis for such claims. This limited 1542 waiver
                                                                                                                                                            was a specifically negotiated term, and was specifically taken into
                                      5          and filing of the Final Judgment, Plaintiff, the Qualified Claimants, as well as all Class Members for     consideration in arriving at the Gross Settlement Amount. Class
                                                                                                                                                            Members, including Class Representatives, will be informed in the
                                                 purposes of PAGA relief, as explained in Section 1.25, shall be permanently enjoined and forever           Notice of Settlement and will be deemed to understand that Section
                                      6                                                                                                                     1542 gives them the right not to release existing claims of which
                                                 barred from prosecuting any and all Released Claims against the Released Parties.                          they are not now aware, unless they voluntarily choose to waive this
                                      7                                                                                                                     right. Having been so informed, Class Members, including the Class
                                                                                                                                                            Representative, will be deemed to have voluntarily waived the rights
                                                                6.12.2     In addition, upon full and final payment by Defendant of the Gross               described in Section 1542, and elected to assume all risks for claims
                                      8                                                                                                                     that now exist in their favor, known or unknown, that fall within the
                                                 Settlement Amount, and conditioned upon the Court approving a Class Representative Enhancement             scope of the Released Claims.
                                      9                                                                                                                     Deleted: Such release includes a limited California Civil Code
                                                 Payment in any amount, the Class Representative shall be deemed to have fully, finally, and forever        Section 1542 (“Section 1542”) waiver. Section 1542 states:
                                 10                                                                                                                         ¶
                                                                                                                                                            A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                                                 released the Released Parties from the Class Representative’s Released Claims, and the Class               THAT THE CREDITOR OR RELEASING PARTY DOES
                                 11                                                                                                                         NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
                                                 Representative shall be deemed to have expressly waived and relinquished, to the fullest extent            FAVOR AT THE TIME OF EXECUTING THE RELEASE
                                                                                                                                                            AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
                                 12                                                                                                                         MATERIALLY AFFECTED HIS OR HER SETTLEMENT
                                                 permitted by the law, the provisions, rights, and benefits he may otherwise have had pursuant to           WITH THE DEBTOR OR RELEASED PARTY.¶
                                 13                                                                                                                         Commented [A7]: Original language deleted and replaced
                                                 Section 1542, as quoted in the preceding paragraph.                                                        by this language copied from paragraph 50 of the Marino
                                 14                                                                                                                         agreement.
                                                        6.13 Miscellaneous Provisions
                                 15                             6.13.1     The respective signatories to this Agreement represent that they are fully
                                 16              authorized to enter into this Agreement and bind the respective Parties to its terms and conditions.
                                 17                             6.13.2     The Parties represent, covenant, and warrant that they have not directly or
                                 18              indirectly assigned, transferred, encumbered, or purported to assign, transfer, or encumber to any
                                 19              person or entity any portion of any liability, claim, demand, action, cause of action, or right released
                                 20              and discharged in this Agreement.

                                 21                             6.13.3     Unless otherwise specifically provided herein, all notices, demands, or other

                                 22              communications given hereunder shall be in writing and shall be deemed to have been duly given as

                                 23              of the third business day after mailing by United States certified mail, return receipt requested,
                                                 addressed as follows:
                                 24
                                 25
                                                                To the Plaintiff and the Class:
                                 26                             Shaun Setareh
                                                                William Pao
                                 27                             Alexandra McIntosh
                                                                Setareh Law Group
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        27.                     CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                             Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 28 of 32




                                      1                         315 S. Beverly Dr., Ste. 315
                                                                Beverly Hills, CA 90212
                                      2
                                                                To Defendant:
                                      3
                                                                Keith A. Jacoby
                                      4                         Littler Mendelson, P.C.
                                                                2049 Century Park East, 5th Floor
                                      5                         Los Angeles, CA 90067.3107
                                                                Sophia Behnia
                                      6                         Littler Mendelson, P.C.
                                                                333 Bush Street, 34th Floor
                                      7                         San Francisco, CA 94104
                                      8                         Linda N. Bollinger
                                                                Littler Mendelson, P.C.
                                      9                         50 W. San Fernando, 7th Floor
                                                                San Jose, CA 95113.2303
                                 10
                                                                Sandra C. Isom
                                 11                             FedEx Freight, Inc.
                                                                1715 Aaron Brenner Drive, Ste. 600
                                 12                             Memphis, TN 38120

                                 13
                                                                6.13.4      The Parties hereto agree that the terms and conditions of this Agreement are
                                 14
                                                 the result of lengthy, intensive, arm’s-length negotiations between the Parties and that this Agreement
                                 15
                                                 shall not be construed in favor of or against any Party by reason of the extent to which any Party or its
                                 16
                                                 Counsel participated in the drafting of this Agreement.
                                 17
                                                                6.13.5      The Class Representative, by signing this Agreement, is bound by the terms
                                 18
                                                 herein and further agrees not to request to be excluded from the Agreement and not to object to any
                                 19
                                                 terms of this Agreement. Any such request for exclusion or objection shall therefore be void and of no
                                 20
                                                 force or effect. Defendant, Class Counsel, and the Class Representative waive their rights to file an
                                 21
                                                 appeal, writ, or any challenge whatsoever to the terms of this Agreement.
                                 22
                                                                6.13.6      The Parties agree that nothing contained in this Agreement shall be
                                 23
                                                 construed or deemed an admission of liability, culpability, negligence, or wrongdoing on the part of
                                 24              Defendant, and Defendant denies any liability therefore. Each Party has entered into this Agreement
                                 25              with the intention to avoid further disputes and litigation with the attendant inconvenience and
                                 26              expenses. This Agreement is a settlement document and shall not be admissible in evidence in any
                                 27              proceeding, except an action or proceeding to approve, interpret, or enforce its terms or in which
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        28.                      CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                             Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 29 of 32




                                      1          Defendant is relying upon this Agreement in support of an affirmative defense. To the extent this

                                      2          Agreement is deemed void or the Final Approval Date does not occur or for whatever reason does not

                                      3          result in the final resolution of the Action, Defendant does not waive, and, instead, expressly reserves

                                      4          its rights to challenge all claims and allegations in the Action upon all procedural, factual and legal

                                      5          grounds, as well as asserting any and all other potential defenses or privileges.

                                      6                         6.13.7      With the exception of the Excluded Claims, Plaintiff and Class Counsel

                                      7          represent that they do not currently intend to pursue any claims against Defendant, including, but not

                                      8          limited to, any and all claims relating to or arising from Plaintiff’s employment with Defendant, and

                                      9          that Class Counsel is not currently aware of any facts or legal theories upon which any claims or causes

                                 10              of action could be brought against Defendant by Plaintiff, excepting those facts or legal theories

                                 11              alleged in the Complaint and the Excluded Claims. The Parties further acknowledge, understand, and

                                 12              agree that this representation is essential to the Agreement and that this Agreement would not have

                                 13              been entered into were it not for this representation.

                                 14                             6.13.8     Neither Class Counsel nor any other attorneys acting for, or purporting to act

                                 15              for, the Class, Class Members, or the Class Representative, may recover or seek to recover any

                                 16              amounts for fees, costs, or disbursements from the Released Parties or the settlement except as

                                 17              expressly provided herein.

                                 18                             6.13.9      This Agreement, including exhibits, constitutes the full, complete and entire

                                 19              understanding, agreement and arrangement between the Class Representative and Qualified Claimants

                                 20              on the one hand and Defendant on the other hand with respect to the settlement of the Action and

                                 21              Released Claims against Defendant. Except those set forth expressly in the Agreement, there are no

                                 22              other agreements, covenants, promises, representations or arrangements between the Parties with

                                 23              respect to the settlement of the Action and the Released Claims against Defendant.

                                 24                             6.13.10 This Agreement may not be changed, altered, or modified, except in writing

                                 25              signed by the Parties hereto and approved by the Court. This Agreement may not be discharged except

                                 26              by performance in accordance with its terms or by a writing used by the Parties hereto. No rights under

                                 27              this Agreement may be waived except in writing.

                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        29.                      CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                             Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 30 of 32




                                      1                         6.13.11 This Agreement shall be binding upon and inure to the benefit of the Parties
                                      2          hereto and their respective heirs, trustees, executors, Settlement Administrators, successors, and

                                      3          assigns.

                                      4                         6.13.12 This Agreement and the exhibits hereto shall be considered to have been
                                      5          negotiated, executed, and delivered, and to have been wholly performed, in the State of California,

                                      6          and the rights and obligations of the Parties to the Agreement shall be construed and enforced in

                                      7          accordance with, and governed by, the substantive laws of the State of California without giving effect

                                      8          to that State’s choice of law principles.

                                      9                         6.13.13 This Agreement shall become effective upon its execution by the Parties.
                                 10              The Class Representative, Class Counsel, Defendant and Defendant’s Counsel may execute this

                                 11              Agreement in counterparts and by way of facsimile signature or scanned signature attached to an email,

                                 12              and execution of counterparts shall have the same force and effect as if each signatory had signed the

                                 13              same instrument.

                                 14                             6.13.14 In the event that one or more of the Parties to this Agreement institutes any
                                 15              legal action, arbitration, or other proceeding to enforce the provisions of this Agreement or to declare

                                 16              rights and/or obligations under this Agreement, the successful Party or Parties shall be entitled to

                                 17              recover from the unsuccessful Party or Parties reasonable attorneys’ fees and costs, including expert

                                 18              witness fees incurred in connection with any enforcement actions. Notwithstanding the entry of Final

                                 19              Judgment, the Court shall retain jurisdiction of this matter for purposes of interpreting and enforcing

                                 20              the terms of this Agreement and the Judgment.

                                 21                             6.13.15 Paragraph titles or captions contained in the Agreement are inserted as a
                                 22              matter of convenience and for reference, and in no way define, limit, extend, or describe the scope of

                                 23              this Agreement, or any provision thereof.

                                 24                             6.13.16 Class Counsel will provide an opportunity for Defendant’s Counsel to
                                 25              review the Motions for Preliminary and Final Approval prior to filing with the Court, including

                                 26              furnishing any drafts at least seven (7) calendar days before filing.

                                 27                             6.13.17 With respect to all of the documents produced by Defendant in this
                                 28              litigation, Plaintiff’s attorneys acknowledge that they continue to be bound by the Parties’ Stipulated
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        30.                     CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                             Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 31 of 32




                                      1          Protective Order and that these documents must be kept confidential and otherwise handled in

                                      2          accordance with the terms of the Protective Order.

                                      3                         6.13.18 IRS Circular 230 Disclaimer. Each Party to this Agreement (for purposes of
                                      4          this section, the “acknowledging party” and each Party to this Agreement other than the

                                      5          acknowledging party, an “other party”) acknowledges and agrees that:

                                      6                                 (a) No provision of this Agreement, and no written communication or
                                      7          disclosure between or among the Parties or their attorneys and other advisers, is or was intended to be,

                                      8          nor shall any such communication or disclosure constitute or be construed or be relied upon as, tax

                                      9          advice within the meaning of United States Treasury Department circular 230 (31 CFR part 10, as

                                 10              amended);

                                 11                                     (b) The acknowledging party (a) has relied exclusively upon his, her or its own,
                                 12              independent legal and tax counsel for advice (including tax advice) in connection with this Agreement;

                                 13              (b) has not entered into this Agreement based upon the recommendation of any other Party or any

                                 14              attorney or advisor to any other Party; (c) is not entitled to rely upon any communication or disclosure

                                 15              by any attorney or adviser to any other Party to avoid any tax penalty that may be imposed on the

                                 16              acknowledging party; and

                                 17                                     (c) no attorney or adviser to any other Party has imposed any limitation that
                                 18              protects the confidentiality of any such attorney’s or adviser’s tax strategies (regardless of whether

                                 19              such limitation is legally binding) upon disclosure by the acknowledging party of the tax treatment or

                                 20              tax structure of any transaction, including any transaction contemplated by this Agreement.

                                 21                             IN WITNESS WHEREOF, this Agreement is executed by the Parties and their duly

                                 22              authorized attorneys, as of the day and year herein set forth.

                                 23
                                 24              Dated:                                            By: _______________________________
                                                                                                       Theodore A. Emetoh
                                 25                                                                    Plaintiff
                                 26
                                 27
                                                 Dated:                                            By: _______________________________
                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT                        31.                     CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
                                                                Case 4:17-cv-07272-YGR Document 72-1 Filed 01/28/20 Page 32 of 32




                                      1                                                   FedEx Freight, Inc.
                                                                                          Defendant
                                      2

                                      3
                                      4          APPROVED AS TO FORM AND CONTENT:

                                      5                                              SETAREH LAW GROUP

                                      6

                                      7          Dated:                              By: _______________________________
                                                                                         Shaun Setareh
                                      8                                                  Attorneys for Plaintiff
                                      9

                                 10                                                  LITTLER MENDELSON, P.C.

                                 11
                                 12              Dated:                              By: _______________________________
                                                                                         Keith A. Jacoby
                                 13                                                      Attorneys for Defendant
                                 14                                                      FedEx Freight, Inc.

                                 15
                                 16
                                                 4834-3565-3539.5 057116.1023

                                 17
                                 18
                                 19

                                 20
                                 21
                                 22

                                 23
                                 24
                                 25

                                 26
                                 27

                                 28
LITTLER M ENDEL SON, P.C.
       2 0 4 9 Ce n t u r y P a r k E a s t      FIRST AMENDED JOINT
                  5th Floor
  L o s A n g e l e s , CA 9 0 0 6 7 . 3 1 0 7   STIPULATION OF SETTLEMENT          32.                     CASE NO. 4:17-CV-07272-YGR
               310.553.0308
                                                 AND RELEASE
